 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FAROOQ ABDUL ALEEM,                                No. 2:18-cv-1210 KJM CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   J. LIZARRAGA, et al.,
15                      Defendants.
16

17           On June 8, 2021, defendants filed a motion to dismiss. Plaintiff has not opposed the

18   motion. Good cause appearing, IT IS HEREBY ORDERED that within thirty days of the date of

19   this order, plaintiff shall file an opposition to the motion to dismiss or a statement of non-

20   opposition. Failure to comply with this order will result in recommendation that this action be

21   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: July 8, 2021
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27   alee1210.46osc

28
